Citation Nr: 1639786	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased initial rating for a low back disability (degenerative disc disease of the lumbosacral spine with a history of myositis), evaluated as noncompensably disabling from May 4, 1970 to July 7, 1975, as 10 percent disabling from July 8, 1975 to January 19, 2005, as 20 percent disabling from January 20, 2005 to December 5, 2006, and as 40 percent disabling from December 6, 2006, to the present. 

2.  Entitlement to an increased initial rating for neurological manifestations of a low back disability in the left lower extremity, evaluated as 20 percent disabling since January 20, 2005. 

3.  Entitlement to an increased initial rating for neurological manifestations of a low back disability in the right lower extremity, evaluated as 10 percent disabling since December 6, 2006. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from May 1966 until May 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  The claims file was subsequently transferred to the RO in Albuquerque, New Mexico. 

The April 2005 rating decision on appeal granted initial rating assignments both for a low back disability (degenerative disc disease of the lumbar spine) and for related neurologic manifestations, specifically, sciatica of the left lower extremity.  In a January 2010 decision, the Board denied the Veteran's claims for initial increased ratings for his low back disability and left lower extremity neurological manifestations, but granted a separate 10 percent rating for neurological manifestations affecting the right lower extremity. 

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  An August 2010 Court Order remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand. 

These claims were then returned to the Board for readjudication and subsequently remanded in February 2011 for additional development.

At that time, the Board observed that the Veteran had submitted a November 2010 written statement indicating that his employment has been severely limited since 1996 due to the symptoms associated with his service-connected low back disability.  The Veteran had also submitted May 2009 and August 2009 written statements from his brothers and daughter, attesting to his inability to work due to that service-connected disability.  While mindful that the Veteran previously filed a claim for a total disability rating based on individual unemployability (TDIU), which was denied in an unappealed September 2007 RO decision, the Board found that the aforementioned lay statements signal a clear intent to raise a new claim of entitlement to a TDIU.  A TDIU claim was noted to be part of a claim for a higher rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Board found that the Veteran had raised the issue of entitlement to TDIU while challenging the ratings assigned for his low back disability.  Accordingly, the Board found that his implicit TDIU claim is part and parcel of his claims for increased ratings for his low back orthopedic and neurological manifestations and the Board has jurisdiction over all issues.  Id.   

This appeal was processed using the Virtual VA/VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

The Veteran's claim was previously remanded for the provision of a VA examination in order to determine the current severity of the Veteran's low back disability and associated neurological disabilities of the bilateral lower extremities, as well as to determine whether the Veteran's service-connected disabilities otherwise prevented the Veteran's employability.  Although the RO did provide the Veteran with a VA examination in October 2012, the Veteran reported a worsening of his condition since that examination and a new VA examination was scheduled for July 2014.  However, it is noted that the Veteran failed to report for such examination and the RO readjudicated the claim based upon the October 2012 VA examination and returned the claims to the Board for further adjudication.

A review of the claims file shows that the Veteran had notified the RO in September 2014 that he had been out of the country and would be leaving again in November 2014.  However, it does not appear that the RO attempted to schedule the Veteran for a VA examination during that window.  The Veteran then submitted a new correspondence in April 2015 notifying the RO that he was again out of the country and would need to have a VA examination scheduled for when he returned.  However, it does not appear that the RO has attempted to ascertain the best available date to schedule the Veteran for his VA examination, nor has it attempted to schedule such examination.

It is also additionally noted that the Veteran's appointment scheduling notification letters were sent to [redacted], Colorado [redacted].  A review of treatment records in the Compensation and Pension Records Interchange System (CAPRI) revealed that the Veteran was receiving treatment through the Albuquerque VA Healthcare System and that his mailing address was in [redacted], New Mexico [redacted].  Furthermore, it does not appear that the Veteran ever received a copy of the December 2015 Supplemental Statement of the Case (SSOC), as it was sent to the Colorado address and subsequently returned for an incorrect address.  

In a September 2016 brief from the Veteran's representative, it appears that the Veteran is still asserting that his conditions have worsened since the 2012 VA examination and that he is still willing to appear for an examination.

Here, it is noted that it has been almost four years since the Veteran's last VA examination.  Additionally, in light of the discrepancy in the Veteran's address information and in-country availability, the Board finds that the Veteran should also be afforded an updated VA examination to ensure that there is sufficient evidence to evaluate the disabilities for the entire appeal period.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, in so scheduling the Veteran for a new VA examination, the RO must ensure that it has the correct address for the Veteran as well as ascertaining the appropriate time period in which to schedule, as the Veteran lives outside of the country during part of the year.  Upon such confirmation of address, a copy of the December 2015 SSOC should also be forwarded to the Veteran.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's correct mailing address as well as his available dates of presence in country for the purpose of scheduling a VA examination.

2. Provide the Veteran with a copy of the December 2015 SSOC to the Veteran's correct mailing address.

3. The Veteran should then be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4. After any additional evidence has been associated with the claims file, provide the Veteran with a VA examination to determine the current severity of the Veteran's service-connected low back disability and neurologic effects of the bilateral lower extremities. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

(a)  Additionally, pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(b) Furthermore, the examiner should provide a discussion of the functional impact of the Veteran's service-connected low back disability and radiculopathy on his ability to perform sedentary type of work and manual type of work.  

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




